PER CURIAM:
Joseph N. Briggs appeals the district court’s order denying his Motion for Final Execution and Order to Preclude Exempt Property Rights. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Briggs v. City of Asheville, No. CA-05-73-1 (W.D.N.C. Sept. 1, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED